Citation Nr: 0328741	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.


REPRESENTATION

Veteran represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board issued a decision in 
June 1998 that confirmed the denial of the benefits sought on 
appeal and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a Memorandum Order issued in 
December 1998, the Court vacated the June 1998 Board 
decision, in part, and remanded the above issues due to the 
recent holding of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Subsequently, in a July 1999 decision, the Board again denied 
the benefits sought on appeal.  In a Memorandum Order issued 
in June 2001, the Court vacated the July 1999 Board decision 
and remanded the case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In December 2001, the Board 
issued a decision that again denied the benefits sought on 
appeal.  In April 2003, the Court vacated the December 2001 
Board decision and, consequently, the matter is again before 
the Board.

The Board notes that, in the July 1999 decision, the Board 
remanded to the RO the issue of entitlement to an increased 
evaluation for shell fragment wounds of the right hand with 
residuals of frostbite.  That issue has not been returned to 
the Board from the RO; therefore, it will not be addressed in 
this remand.


REMAND

The Joint Motion for Remand approved by the Court in April 
2003 found that the December 2001 Board decision had failed 
to provide adequate reasons and bases to support its 
conclusion that the veteran had been provided adequate notice 
of the information and evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103A (West  2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Joint Motion for 
Remand found that none of the documents provided to the 
veteran specifically informed him which portion of the 
evidence or information was to be provided by the veteran and 
which portion by the VA.  In addition, the Board finds that 
it would be helpful for the veteran to be provided VA 
examinations to determine the nature and etiology of his 
right knee disability and his defective vision.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO must notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examinations to ascertain the nature and 
etiology of his claimed right knee 
disability and defective vision.  The 
examiners are requested to review all 
pertinent records associated with the 
claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should opine 
whether it is at least as likely as not 
that any current right knee disability or 
defective vision is related to the 
veteran's period of active service.  The 
opinions should be supported by complete 
medical rationales and should identify 
the relevant facts relied upon.

4.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his attorney should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




